DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-10 are pending; claims 1 and 6 are independent.
Claim Objections
3.	Claim 6 is objected to because of the following informalities: 
Claim 6, amended to recite “according to the luminance adjustment value”, lines 15-16, which is a duplicate (recited twice), and should be deleted.
Appropriate correction is required.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 2009/0115907), and further in view of Fu (US 2016/0335957).
Regarding claims 1 and 6, Baba teaches a method for dimming (fig. 5) and a display device (fig. 1), comprising:
a panel (fig. 1, a panel18);
a memory, configured to store a lookup table (fig. 1, a storage 19);
a timing control (fig. (timing controller 14) and calculator (fig. 1, calculator 12), coupled to the panel (fig. 1), a backlight plate (fig. 1, backlight 17), and the memory (fig. 1,a storage 19), and 
configured to obtain a plurality of first area peak luminance, one for each of a plurality of areas of a panel and a backlight plate of a display device to average the plurality of first area peak luminance so as to obtain an overall peak luminance value for the panel (figs 1, 2 and Paras 0083-0093),
wherein the timing control and calculator is configured to look the overall peak luminance value up in a lookup table to obtain a luminance adjustment value (Para 0094, wherein the backlight luminance calculating unit 12 calculates a backlight luminance based on the histogram generated by the histogram generating unit 11); and
a backlight plate area light adjuster, coupled to the panel, the backlight plate, the memory, and the timing control and calculator, and configured to adjust the plurality of first area peak luminance of the plurality of areas into a plurality of second area peak luminance according to the luminance adjustment value according to the luminance adjustment value, the plurality of first area peak luminance are different from the plurality of second area peak luminance (Paras 0127-0132, wherein the timing controller 14 applies the level conversion function decided by the level conversion function calculator 13 to an input video signal to generate a converted video signal and also generates a backlight luminance signal based on the backlight luminance calculated by the backlight luminance calculating unit 12).
Baba does not expressly disclose wherein each of the plurality of areas comprises a plurality of pixels and wherein when the luminance adjustment value is fractional.
However, Fu discloses “wherein each of the plurality of areas comprises a plurality of pixels and wherein when the luminance adjustment value is fractional”, fig. 1, step S101, Paras 0054-0055, 0061-0062 and 0068, divide a backlight area of an LCD into multiple sub-areas, acquire maximum pixel brightness M of each sub-area.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method and a display device of Baba to incorporated the teaching of Fu to divide a backlight area of an LCD into multiple sub-areas and acquire maximum pixel brightness of each sub-area in order to get a predictable result.
Regarding claim 2, Baba teaches the method for dimming of claim 1, wherein looking the overall peak luminance value up in the lookup table to obtain the luminance adjustment value comprises: calculating the luminance adjustment value if the luminance adjustment value is not obtained by looking the overall peak luminance value up in the lookup table; and calculating the luminance adjustment value according to the overall peak luminance value and the lookup table (fig. 1 and Paras 0094-0097).
Regarding claim 3, Baba teaches the method for dimming of claim 2, wherein calculating the luminance adjustment value according to the overall peak luminance value and the lookup table comprises at least one of an interpolation and an extrapolation (Para 0114).
Regarding claim 4, Baba teaches the method for dimming of claim 1, wherein the lookup table comprises a first lookup table and a second lookup table, and the first lookup table is different from the second lookup table, wherein looking the overall peak luminance value up in the lookup table to obtain the luminance adjustment value comprises: selecting one of the first lookup table and the second lookup table so as to obtain a first luminance adjustment value corresponding to the first lookup table or obtain a second luminance adjustment value corresponding to the second lookup table according to the overall peak luminance value (fig. 11 and Para 0111).
Regarding claim 5, Baba teaches the method for dimming of claim 4, wherein the first luminance adjustment value is a same as or is different from the second luminance adjustment value (fig. 11 and Para 0111).
Regarding claim 7, Baba teaches the display device of claim 6, wherein the timing control and calculator is configured to detect and calculate the plurality of first area peak luminance of the plurality of areas of the panel and the backlight plate (Paras 0127-0129).
Regarding claim 9, Baba teaches the display device of claim 8, wherein the timing control and calculator is configured to detect a luminance of the panel in a first dynamic range mode or detect a luminance of the panel in a second dynamic range mode, wherein the luminance of the panel in the first dynamic range mode is different from the luminance of the panel in the second dynamic range mode (Para 0099).

7.	Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 2009/0115907), in view of Fu (US 2016/0335957), and further in view of Nori (US 2014/0307170).
Regarding claim 8, Baba in view of Fu teaches the display device of claim 6, but  Baba in view of Fu does not expressly disclose wherein the display device comprises a power supply, wherein the power supply is coupled to a system motherboard, wherein the system motherboard is coupled to a power source, wherein the timing control and calculator is configured to determine the display device is in a performance mode or an energy-saving mode according to a state of whether the system motherboard is coupled to the power source or not.
However, Nori disclosed a power supply, wherein the power supply is coupled to a system motherboard (fig. 8, element 1410 and Para 0090), wherein the timing control and calculator is configured to determine the display device is in a performance mode or an energy-saving mode according to a state of whether the system motherboard is coupled to the power source or not (fig. 2 and Paras 0060, 0068).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display device of Baba in view of Fu to incorporated the teaching of Nori to include a power supply unit and both a normal mode and a power save mode in order to adjusting a peak brightness and power consumption independently (Para 0011)
Regarding claim 10, Baba in view of Fu and in view of Nori teaches the display device of claim 9, wherein when the timing control and calculator is configured to determine whether the display device is in one of the performance mode or the energy-saving mode according to a state of whether the system motherboard is coupled to the power source or not, wherein the timing control and calculator is configured to determine the panel in the first dynamic range mode or in the second dynamic range mode according to an instruction (fig. 2 and Paras 0060, 0068 and 0090, Nori) .
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-	Chen (US 2020/0143756),  related to a display method and a display system for adjusting motion blur, and more particularly, a display method and a display system for adjusting the motion blur by setting appropriate waveforms of a backlight driving signal.
-	Chen (US 2009/0122003), relates to a backlight module for a display device and a display panel, and more particularly, to a device supplying a voltage to a backlight module.
-	Tanaka (US 2010/0045694), relates to a local dimming technology for reducing power consumption of a display device using a backlight as in a liquid crystal display, the backlight is configured by a plurality of independently controllable light sources

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        12/7/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625